Title: From George Washington to John Hancock, 8 November 1775
From: Washington, George
To: Hancock, John

 

Sir,
Cambridge Novr 8th 1775.

The immediate occasion of my giving the Congress the trouble of a Letter at this time, is to inform them, that in consequence of their Order signified in your Letter of the 20th Ulto, I laid myself under a solemn tye of secresy to Captn McPherson, and proceeded to examine his Plan for the destruction of the Fleet in the Harbour of Boston with all that care and attention which the Importance of it deserved, & my judgment could lead to; but not being happy enough to coincide in opinion with that Gentleman, and finding that his Scheme would Involve greater expence than (under my doubts of its success) I thought myself justified in giving into, I prevaild upon him to communicate his Plan to three Gentn of the Artillery (in this Army) well acquainted in the knowledge, and practice of Gunnery; by them he has been convinced, that, inasmuch as he set out upon wrong principles, the Scheme would proove abortive—Unwilling however to relinquish his favourite project of reducing the Naval force of Great Britain, he is very desirous of building a number of Row-Gallies for this purpose; but, as the Congress alone are competent to the adoption of this measure, I have advised him (altho’ he offered to go on with the Building of them at his own expence till the Congress should decide) to repair immediately to Philadelphia with his proposals; where, if they should be agreed to, or Vessels of superior force, agreeable to the wishes of most others, should be resolved on, he may set instantly about them, with all the Materials upon the Spot—here they are to collect—to him therefore I refer for further information on this head.
A Vessel said to be from Philadelphia, and bound to Boston with 120 Pipes of Wine (118 of which are securd) stranded at a place calld Eastham, on a Gale of Wind on the 2d Instt—another from Boston to Hallifax with dry Goods &ca (amounting pr Invoice to about 240£ lawful) got disabled in the same Gale, near Beverly—these Cargo’s with the Papers, I have orderd to this place, the Vessells to be taken care of till further Orders. I have also an Acct of the taking of a Wood Sloop bound to Boston, & carried into Portsmouth, by one of our Armed Vessells

—particulars not yet come to hand—and this Instant, of two others from Nova-Scotia to Boston, with Hay, Wood, live Stock &ca by another of our Arm’d Schooners—these are in Plymouth.
These Accidents, & Captures, point out the necessity of establishing proper Courts without loss of time for the decission of property, and the legallity of Seizures, otherwise I may be Involved in inextricable difficulties.
Our Prisoners, by the reduction of Fort Chamblee (on which happy Event I most sincerely congratulate the Congress) being considerably augmented, and likely to be Increased, I submit it to the Wisdom of Congress, whether, some convenient Inland Towns—remote from the Post Roads—ought not to be assign’d them—the manner of their treatment—Subsistance &ca—defind, and a Commissary, or Agent appointed to see that justice is done both to them, and the Publick—proper Accts render’d, &ca—without a mode of this sort is adopted, I fear there will be sad confusion hereafter, as there are great complaints at present.
I reckon’d without my Host when I informd the Congress in my last, that I should, in a day or two, be able to acquaint them of the disposition of the Soldiery towards a new Inlistment—I have been in consultation with the Generals of this Army ever since thursday last, endeavouring to establish new Corps of Officers; but find so many doubts, & difficulties to reconcile, I cannot say when they are to end or what may be the Consequences, as there appears to be such an unwillingness in the Officers of one Government mixing in the same Regimt with those of another; & without it, many must be dismissed, who are willing to serve, notwithstanding we are difficient on the whole—I am to have another meeting today upon this business, & shall inform you of the result.
The Council of Officers are unanimously of opinion that the Command of the Artillery should no longer continue in Colo. Gridley, & knowing of no person better qualified to supply his place, or whose appointment will give more general satisfaction, have taken the liberty of recommending Henry Knox Esqr. to the consideration of the Congress. thinking it indispensably necessary, at the sametime, that this Regiment shoud consist of

two Lieutt Colos. two Majors, and twelve Companies, agreeable to the Plan & estimate handed in—which, differing from the last establishment, I should be glad to be Instructed on.
The Comy Genl not being returnd, will appologize I hope, for my silence respecting a requisition of the Expence of his Clerks &ca which I was to have obtaind, together with others & forward.
I have heard nothing of Colo. Arnold since the 13th Ulto—His Letter of, & journal to that date, will convey all the Information I am able to give of him—I think he must be in Quebec. If any mischance had happend to him, he would, as directed, have forwarded an Express. No Acct yet of the Armd Vessels sent to St Lawrence. I think they will meet with the Stores Inward, or outward bound.
Captn Symons in the Cerberus lately sent from Boston to Falmouth hath publish’d the Inclos’d Declaration at that place; and, it is suspected intends to make some kind of a lodgment there—I wrote immediately to a Colo. Finnie (of this Army) who went up there upon the last alarm, to spirit up the People, & oppose it at all Events. Falmouth is abt 130 Miles from this Camp. I have the honr to be with great respect Sir Yr Most Obedt Hble Servt

G: Washington


P.S. I send a Genl return of the Troops—& Manifests of the Cargo’s & Vessels taken at Plymouth.

